Citation Nr: 1202245	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for disability of the lumbar spine.  

3.  Entitlement to service connection for disability of the cervical spine.  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2005, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A transcript of that  hearing is associated with the claims file.  

In November 2006 the Board remanded the claims to the RO for additional development.  After the RO conducted the requested development, it returned the matter to the Board and in April 2008 the Board denied the appeal as to both issues.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in March 2009, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the Board's decision and remanded the matter to the Board for compliance with the instructions in the joint motion.  In September 2009, the Board again remanded the matter to the RO to conduct additional development.  The case is now back before the Board.  

The issues of entitlement to service connection for degenerative disease of the lumbar and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

The Veteran has PTSD due to a verified in-service stressor.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for PTSD on the basis that he was assaulted during boot camp in 1967 by his drill sergeant.  

At the outset, the Board addresses its duties to notify and assist the Veteran as to substantiating his claim of entitlement to service connection for PTSD.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting service connection for PTSD which is the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


II.  Factual background

In December 1999, the Veteran filed an application for non-service connected pension, based on a disabling nervous condition.  The RO granted pension in a July 1999 rating decision and denied service connection for PTSD in an October 1999 rating decision.  In that decision, the RO noted that the Veteran had not requested service connection for PTSD, but because the RO had obtained his service treatment records the RO inferred the claim.  That claim was reopened in a November 2006 Board decision.  

The next relevant correspondence from the Veteran was through his representative at the time in September 2003 in the form of a request for service connection for PTSD.  Included with that claim was a communication addressed to the Veteran's representative referring to a letter that he said he provided the representative in January of that year.  He referred to his basic training in August 1967 and to an incident that occurred in 1997.  He also reported that he was receiving mental health treatment by Dr. "B." at a VA facility and that Dr. B. would agree that the Veteran's experiences in basic training are directly related to his PTSD.  He did not provide any additional details.  All relevant treatment records associated with the claims file are either of VA treatment or treatment during service

The earliest post-service medical records are from December 1996.  At that time the Veteran sought treatment for warts but reported that he did not have any other health problems during most of his adult life other than depression and anxiety since the break up of his second marriage in February 1996.  The only report of his military service is that he served from 1967 to 1969 and was stationed in Germany for a short period of time.  

October 1997 treatment records document his report that his ex-wife's husband tried to kill him with a car and that he sustained physical injuries.  Over the next year and one-half he reported not only physical pain but also psychiatric symptoms that he attributed to legal issues involving his ex-wife and her husband.  

June 1998 treatment records document the Veteran's report of psychiatric symptoms and that he was upset about the justice system and criminal charges involving his ex-wife's husband who the Veteran reported had rammed him in an automobile causing injury to the Veteran and a friend.  Most of the records over the next few years document mental health treatment.  

February 1999 mental health treatment notes include that the Veteran met the criteria for PTSD based upon the assault by his ex-wife's husband.  In January 2001 he was seen by a staff psychiatrist for stress resulting from the October 1997 incident that the Veteran described as his ex-wife's husband trying to kill him.  He reported that he had been married twice and left his first wife because she had assaulted him.  As to his military service, he reported that he was in the Army from 1967 to 1969, spent time in Germany and Japan, and received an honorable discharge.  Diagnosis was dysthymia.  This was not attributed to his active service.  

The first treatment records referring to his active service as related to his psychiatric symptoms are June 2003 mental health treatment records from Dr. "B."  Dr. B. first noted that the Veteran reported the attack by his ex-wife's husband.  In a section for military history, Dr. B. noted the Veteran's report that he was physically beaten by his drill instructor during service, that the drill instructor had stolen money from him, and that he felt guilty for not intervening in boot camp against the drill instructor whom he identified.  Dr. B. diagnosed PTSD as resulting from the attack by his ex-wife's husband and attacks by his drill sergeant during basic training.  The following month the Veteran reported that he continued to think about the attack by his ex-wife's husband and that he "thinks about the issue in boot camp when he did not intervene to help others from a malicious DI."  In the next few months he reported dreams about the drill sergeant.  

In December2003 the Veteran submitted four letters dated in November or December 2003.  In one letter, "M.H." who identified herself as having known the Veteran for five years, reported that the Veteran had discussed physical abuse by his basic training sergeant.  She stated that the Veteran had told her that he wishes he would have had the nerve to report the sergeant's behavior when it was happening but was too afraid at the time.  

In another letter, "V.B." reported that he had known the Veteran for seventeen years and the Veteran had discussed the incidents involving his ex-wife's husband and his drill instructor with V.B.  As to the drill instructor, V.B. reported as follows:  

When [the Veteran] talked about it with me, he became very angry and told me that he wished he had it do over, he would have reported Staff Sergeant [M] to his higher command . . . he has told me that he has vivid nightmares of Sergeant [M] hitting him, kicking him and screaming at him during basic training.  He told me he was so young at that time that he feared Sergeant [M], and so did the other inductees because of Sergeant [M's] physical and mental abuse to all of them on a continued basis until Drill Instructor [M] was demoted after being caught after about 6 weeks into their training period. . . [The Veteran] also told me about his being forced by Sergeant [M] to play the drums during basic training, and having to play them during all training given by Sergeant [M].  He told me of the constant bruise on his right leg from the snare drum bouncing up and down on his leg during training and his constant back and leg problems today.  

In another letter, "J.V.' reported that he first met the Veteran during a VA Rehabilitation program.  He reported that the Veteran told him about his drill instructor and that the drill instructor kicked him several times and verbally abused him until the drill instructor was reduced in rank to a private for his behavior.  

Finally, in another letter, "E.P." reported that he had known the Veteran for three years and reported essentially the same thing as J.V.  

In a letter submitted and dated April 9, 2005, "L.W." who identified herself as the Veteran's sister, reported that the Veteran was drafted in 1967, served two years in the Army, took his basic training at Fort Leonard Wood in Missouri in August and September 1967, and his service ended in August 1969.  L.W. stated that over the years the Veteran had taken over the counter medication for his lower, middle, and upper back.  She stated that she hoped her letter would help in making a determination as to compensation for the physical damage done to his back while in basic training.  She did not mention any reports that the Veteran had made to her at any time regarding his drill instructor.  

In a January 2003 eight page letter the Veteran provided a description of Sergeant M's behavior, reporting that he beat the Veteran on many occasions, beat other recruits, forced the Veteran to play drums during training, and was relieved from his position as drill instructor after six weeks.  He reported that he had constant bruises on his legs from the drums.  He also reported that he and the other recruits were forced to donate money for a birthday present for Sergeant M and to bribe others for better weapons qualifications.  

He reported that Sergeant M had assaulted another recruit and that the recruit was taken to the hospital.  He reported that shortly after that incident Sergeant M told all the recruits that they were going to be asked questions by the Major and to not tell him about the beatings or the money.  According to the Veteran, Sergeant M then marched them over to the Major's office.  He reported that there was a stack of money on the Major's desk, that he asked each of the recruits to fill out a slip of paper as to anything that had happened, said that he knew about Sergeant M's behavior, told the recruits that they would all get their money back and that he would get the money back from Sergeant M, lined the recruits up and gave them each an amount of money.  He reported that after they left the Major's office, Sergeant M was outside, no longer wearing his drill instructor's hat but rather wearing a cap just like the recruits, and his stripes had been removed.  The Veteran reported that their company was assigned a different drill instructor and he never saw Sergeant M again.  

In August 2004, the RO received a letter signed by Dr B.  That letter included a statement that the Veteran had PTSD due to treatment by Sergeant M during service.  

Received in April 2005 is a letter from the Veteran and copies of two other letters.  In the letter from the Veteran, addressed to his representative, is the following explanation:  

My sister moved on April 1st, and it is such a shame that she had not went through her belongings before the hearing, but this is the first time she decided to go through everything and get rid of things that she no longer needs, and to my blessing she came up with two letters that I had written to her while in basic training at Fort Leonard Wood Missouri in August, September and part of October 1967.  She also had the envelopes postmarked form Fort Leonard Wood and the 5 cent stamps cancelled for proof of mailing.  The ink on the envelopes and letters had faded over the last soon to be 38 years and they were not very legible.  I made copies of them on my fax machine and I could not read them so I retraced the letters and the addresses on the envelopes so I could fax them to you.  If you want the originals, I would be more than happy so send them to you.  

Included several pages and copies of envelopes with postmarks in 1967 and addressed to "L.W." and family.  The letters are on faded paper and the writing is faded but legible.  There are other copies of the letters with darker ink associated with the claims file.  One letter, dated in September 1967, makes no mention of Sergeant Mooney or any physical abuse or extortion.  The other letter, dated in October 1967, includes in the body of the letter, the following:  "We fixed our crooked platoon Sergeant, get the details from mom."  In a "P.S." section of the letter the Veteran stated as follows: 

Sgt [M] has hit, kicked and been beating me and the rest of us until about 2 weeks ago when they busted him.  He let his so-called Acting Jacks do it too.  My back hurts all the time, but I have been afraid to go to the Sick call until now and since I get out Thursday I will just wait & maybe it will get better.  I told you about him throwing us off the deuce & 1/2 tone (sic) trucks all the time and kicking and hitting us when we were put in front [illegible] rest position.  Mom will tell you

In April 2005 treatment notes, Dr. B. commented that the Veteran had reported finding letters that he had written to his mother during service regarding his treatment by Sergeant M.  There are numerous treatment notes signed by Dr. B. that attribute the Veteran's PTSD to the boot camp drill instructor's behavior and the attack by his ex-wife's husband.  A note from May 2007 is representative of this evidence.  

In August 2005 the Veteran testified before a Decision Review Officer (DRO).  The Veteran referred to abuse during boot camp and stated that he had been told that Sergeant M was court martialed with the resulting punishment of reduction from E6 to E1.  Transcript at 2.  The Veteran testified that Sergeant M hit and kicked him several times.  Id. at 3.  He testified that Sergeant M assigned others, referred to as "acting jacks," to drill the recruits and those persons were permitted to assault the recruits.  Id. at 3-4.  He also testified regarding the alleged assault with an automobile by his ex-wife's husband and that it was after that incident that he sought mental health treatment.  Id. at 7.  The Veteran referred to the letters that he sent to his sister and the DRO indicated that he had seen the originals.  Id. at 17.  

In November 2006, the Board remanded the case to provide the Veteran additional notice and to request appropriate service records to determine if there was an investigation of a drill sergeant in the Veteran's unit during his period of basic training.  An August 2007 Personnel Information Exchange System (PIES), printed by the AMC in October 2007, states that review of the Veteran's personnel file did not indicate any type of investigation during basic training.  

Following the September 2009 remand from the Board, the AMC requested from the National Personnel Records Center (NPRC) copies of the unit records pertaining to the Veteran's period of basic training.  A copy of that request is dated in June 2010 and associated with the claims file.  A response with a completion date of a few days later is also of record, printed by the AMC in January 2011.  That response states that unit histories are not maintained at Code 13.  

This response is followed by a letter dated in January 2011 sent by the AMC to the National Archives and Records Administration (NARA).  In that letter, the AMC requested all treatment records, hospital summaries, and findings and/or diagnoses during the period from August to October 1967.  The AMC also asked NARA to send all unit records pertaining to the Veteran's period of basic training from August 14, 1967 to October 17, 1967, court-martial records pertaining to the judicial punishment and/or demotion of a drill sergeant, Sergeant M., at Fort Leonard Wood during that period for his assault on recruits, service personnel records for Sergeant M. pertaining to any allegations of and/or non-judicial punishment as a result of his physical assault on recruits during that period, and, subject to sufficient additional information (apparently gleaned from the above requests) and service treatment or personnel records for the fellow recruit that the Veteran had reported was hospitalized due to physical assault by Sergeant M during that period.  

NARA responded to the AMC in a letter dated January 14, 2011.  It informed the AMC that it was unable to locate records of the Veteran's company pertaining to his period of basic training.  It informed the AMC that U.S. Army courts-martial records after June 1939 are in the custody of the Army and provided the AMC with contact information to access the records.  NARA also informed the AMC that it could request that the NPRC check morning reports in their custody, that the morning reports were arranged by unit number and date, but that they would only indicate that an individual was no sick call, not provide medical data related to the individual.  

In a letter dated April 12, 2011, the AMC requested from the Department of the Army copies of any investigative reports related to an assault / incident at Fort Leonard Wood between August 17, 1967 and October 13, 1967.  The AMC described the alleged attack.  The AMC also specifically requested relevant unit records, court martial records pertaining to judicial punishment and/or demotion of a drill sergeant, Sergeant M., during that period for physical assault of recruits, and service personnel records for the drill sergeant pertaining to any allegations of and/or non-judicial punishment as a result of his physical assault of any recruits during that period.  

In an April 15, 2011 response, the Department of the Army Legal Services Agency informed VA that it had all copies of courts-martial in which a bad conduct discharge was adjudged or approved but it had no record pertaining to a Sergeant M. in the August to October 1967 time frame.  It also informed VA that other records were maintained by the respective Staff Judge Advocate's Office at the installation at which the accused was tried but those records were destroyed after 10 years.  Finally, it informed VA that copies of initial and final courts-martial orders were maintained at the NPRC in the accused's permanent file.  A follow-up letter was sent in July 2011 confirming that there were no such records of Sergeant M. when the court martial records that had been held by the Department of the Army Legal Services Agency.  

A July 2011 memorandum documents that unavailability of the records and indicates that the Veteran was informed of such.  

In August 2011, the Veteran, through his representative, submitted additional evidence pertinent to his claim.  This included a waiver of RO consideration of the evidence in the first instance.  The evidence consists of letter and a mental impairment questionnaire both signed by Dr. S. and dated in August 2011.  Dr. S. referred to the DSM-IV criteria and stated that it is more likely that not that his current PTSD symptoms are related to his in-service treatment by Sergeant M.  Dr. S. stated that he had been the Veteran's VA treating psychiatrist since September 2007.  

The Veteran's service treatment and service personnel records are associated with the claims file.  These do not include any mention of an assault upon the Veteran during service or of any injuries or reports of psychiatric symptoms.  Nor is there any mention of his drill instructor.  Reports of medical examination in August 1967 and May 1969 include findings of normal spine and psychiatric clinical examinations.  

In an August 1967 report of medical history, at the time of enlistment into service, the Veteran indicated that his usual occupation was that of a drummer.  

There are documents in the claims file indicating that attempts to locate his dental records in July 1969 were unsuccessful.  However, a Dental Health Record is contained in the service treatment records and that record shows an examination date in August 1967 with the next entry in April 1969.  During the entire course of his service he only reported to sick call in May, September, October and December 1968 and the December 1968 note indicates that he left without being seen.  

His service personnel records document that he was stationed at Fort Leonard Wood for basic training from August to October 1967.


III.  Applicable law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge from service where all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).

What evidence is required to establish the occurrence of the in-service stressor element depends on the nature of the alleged stressor, i.e. whether the event was related to combat, fear of enemy or terrorist activity, personal assault, or some other event.  In this case, the alleged stressor is one of personal assault.  

VA has issued a specific regulatory subsection for such claims, as follows:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5).  

In Menegassi v. Shinseki, 638 F.3d 1379, 1382, The U.S. Court of Appeals for the Federal Circuit stated as follows:  

We hold that under 38 C.F.R. § 3.304(f)(5) medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Section 3.304(f)(5) allows a veteran claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor.  The regulation specifically designates - and the DVA's interpretation contemplates - that medical opinion evidence may be submitted.  [(internal citations omitted].  Therefore, the Veterans Court erred when it determined that a medical opinion based on postservice examination of a veteran cannot be used to establish the occurrence of a stressor.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  


IV.  Analysis

The first element necessary for establishing service connection- a current disability, is met.  Dr. B. and Dr. S have diagnosed the Veteran with PTSD.  Dr. S.'s diagnosis mentions DSM-IV criteria for PTSD.  This is sufficient evidence to find that the Veteran has the claimed disability.  

As to the second element, the facts show that efforts to obtain evidence from official records to corroborate the occurrence of the alleged in-service stressor has not yielded any positive results.  That being said, the information possessed by the Veteran to identify Sergeant M. is very limited and the Board does not find this to be due to any fault on the Veteran's part.  From the Veteran's reports it is clear that he is not sure as to the nature of punishment of Sergeant M.  Results of the research conducted VA reveals only that Sergeant M likely did not receive a bad conduct discharge and that unit records for the Veteran's unit while he was at Fort Leonard Wood are not available.  

The Veteran has never alleged that he actually took part in any criminal investigation of Sergeant M or testified at any hearing.  It is therefore not surprising that his personnel records make no mention of any assault.  He also reported that he was fearful so he did not seek medical care while in boot camp and that in general he was not diligent as to addressing health matters.  His first point is consistent with the circumstances of the alleged in-service stressor and his second point is shown by the sparse nature of his service treatment records.  The lack of seeking treatment for any psychiatric symptoms related to the reported assaults is therefore not particularly probative.  Nor is his failure to report psychiatric related to the assault in the May 1969 report of medical history.  Clearly the Veteran was not diligent in that report because he reported psychiatric symptoms in the 1967 report of medical history but indicated that he did not have such symptoms nor had ever had such symptoms in the 1969 report.  

All PIES requests associated with the claims file requesting records of the Veteran include his full name and an identifying number.  The Veteran has not been able to provide any additional information about Sergeant M other than his last name.  It therefore appears that efforts to locate Sergeant M's personnel records would be fruitless.  

The Board finds that the letter dated in October 1967 corroborates the occurrence of the in-service personnel assault reported by the Veteran.  

The Board recognizes that there are aspects of the Veteran's report of the in-service stressor that could lead one to conclude that his reports are not credible.  His report of the demotion of Sergeant M during the time that he and others were allegedly in the Major's office and the report regarding a stack of money distributed to the recruits is on its face not credible.  His reports of the 1997 at its occurrence with no mention of any in-service assault until many years later, even though he was receiving mental health treatment is another fact that tends to show a lack of credibility as to his reports of the in-service stressor.  

That being said, he has not been inconsistent in his reports of the in-service stressor  since he reported it.  More importantly, and the decisive fact in the Board's determination, is the October 1967 letter.  Not only is there no indication in the copies of the letters associated with the claims file that the letters are other than authentic, the DRO stated on the record that he had seen the original letter.  As noted by the Veteran he has provided the letter and the postmarked envelope.  As to that letter, he mentioned in the body of the letter than the recruits had fixed the crooked sergeant and in the P.S. section of the letter reported that Sergeant M had physically assaulted him.  The Board finds the letter to be highly probative evidence.  In short, the preponderance of the evidence favorable to a finding that the alleged in-service personal assaults did occur.  The in-service stressor has been corroborated and therefore the second element of a service connection claim is met.  

Now the Board turns to the third element - whether there is a positive nexus between his currently diagnosed PTSD and the in-service stressor.  It is noted that both the 1997 assault by his ex-spouses husband and the in-service assaults by Sergeant M have been stated as the cause of his PTSD.  Establishing service connection for PTSD does not require that a veteran's PTSD must not be related to any event other than the verified in-service stressor.  Rather the requirement is there is medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  Here, the Board does not find that the preponderance of evidence shows the 1997 vehicular assault was an intervening event so significant to negate a finding that all the evidence establishes that the Veteran's PTSD was incurred in service.  Here the evidentiary standard for finding that the nexus element has been met is satisfied by the statements of Dr. B. and Dr. S.  

Because the preponderance of the evidence is favorable to the finding that all elements of the claim of entitlement to service connection for PTSD have been met, the appeal as to this issue must be granted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Board must remand the issues of entitlement to service connection for disability of the spine so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  That duty includes providing a medical examination and obtaining an expert opinion if certain factors are present.  Those four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Reports of MRI studies from June 2006 document that the Veteran has degenerative disease of his lumbar and cervical spine, so the first factor is present.  The preponderance of the evidence establishes that Sergeant M physically assaulted the Veteran during his active service and it is this assault that the Veteran contends led to his current spine disabilities.  The second factor is therefore present.  Statements from the Veteran since 2003 and the 2005 letter in which his sister reported that he had taken over the counter medication for his back pain for years indicate an association of his disability with his active service; so the third factor is present.  

As to the fourth factor, the Board does not have sufficient expert evidence to decide the appeal.  In 1996 the Veteran asserted that he had arthritis and that he had cervical surgery in 1988 and sometimes suffered stiffness of his right leg after  driving for an hour or so.  This would tend to show that his back problems may have been present in 1988 and 1996 and prior to any injury shown to have occurred after service.  But beginning in October 1997 he reported that he had neck and back pain following an assault by his ex-wife's husband and that this injury left him unable to work.  This raises the question of whether his spine disability present since he filed his claim in 2003 are due to that 1997 assault.  The letter from his sister in 2005 includes that the Veteran took over the counter pain medication for his spine problems for years, raising the question of whether he had the spine disability since service.  Here the Board lacks the expertise to determine if it is at least as likely as not that his current spine disabilities are, in whole or in part, due to the personal assaults he suffered during service, including the mistreatment inflicted upon him by requiring that he march while carrying playing a drum for extended periods.  

On remand, VA must provide the Veteran with a medical examination and obtain an expert opinion as to whether it is at least as likely as not that his current disabilities of the cervical and thoracolumbar spine were caused by the events of his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation and pension (C&P) examination to determine the etiology of all disabilities of his lumbar and cervical spine.  The claims file must be presented to the examiner.  The examiner must accomplish the following:  

(a)  Review the entire claims file in conjunction with the examination, and annotate the examination report as to whether the claims file was reviewed.  

(b)  Conduct an interview with the Veteran in conjunction with the examination as to what symptoms of his lumbar and cervical spine he experienced during service, after service, the years between his separation from service and the vehicular assault in 1997, and since the 1997 vehicular assault.   

(c)  Identify all disabilities of the Veteran's lumbar and cervical spine that he has had since he filed his claim in 2003.  

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that degenerative disease of his cervical, or any other identified disorder of his cervical spine are related in whole or in part to the physical abuse inflicted upon the Veteran by Sergeant "M" during his active service, to include physical beatings and being forced to carry a drum for extended periods of time during training.  The examiner must take as fact that these events occurred irrespective of the lack of report of such in service documents.  The examiner must provide a complete rationale for whatever conclusion he or she reaches.  

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that degenerative disease of his lumbar, or any other identified disorder of his lumbar spine are related in whole or in part to the physical abuse inflicted upon the Veteran by Sergeant "M" during his active service, to include physical beatings and being forced to carry a drum for extended periods of time during training.  The examiner must take as fact that these events occurred irrespective of the lack of report of such in service documents.  The examiner must provide a complete rationale for whatever conclusion he or she reaches.  

2.  Then readjudicate the issues that are the subject of this remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


